PER CURIAM
In this appeal, defendant advances multiple assignments of error challenging his assault convictions and his sentences. We reject all of defendant’s assignments of error without published discussion, with the exception of his second assignment, which concerns the trial court’s imposition of court-appointed attorney fees. In that assignment, defendant contends that the trial court plainly erred in imposing fees in the amount of $3,095, because there is no evidence in the record that he is or may be able to pay them. See ORS 151.505(3); ORS 161.665(4). He further argues that we should exercise our discretion to correct the error under the circumstances, including the large amount of the award and defendant’s lengthy prison term of 70 months. The state concedes that the trial court plainly erred in that regard and that we should exercise our discretion to correct the error. We accept the state’s concession and, for reasons similar to those expressed in State v. Fleet, 270 Or App 246, 247, 347 P3d 345 (2015), exercise our discretion to reverse the imposition of attorney fees.
Portion of judgment requiring defendant to pay attorney fees reversed; otherwise affirmed.